DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is in response to the preliminary amendment filed 7/15/2022. Claims 48, 51, 52, 55, 61, and 66 has been amended. Claims 1-47 has been has been cancelled. No new claims have been added. Therefore, claims 48-68 are presently pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 48-50, 52-54, 58-64  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Montgomery (2014/0251787) in view of Stenzler (6,581,599).
Regarding claims 48 and 60, Montgomery discloses apparatus comprising: a reaction chamber (1) including one or more pairs of electrodes (12, 20) configured to generate a series of electric arcs to synthesize a reactant gas containing at least nitrogen and oxygen to a product gas containing nitric oxide (see para. 0067), the product gas being configured to flow to an inspiratory gas stream/ventilator device for treating a patient with the product gas (if patient is on positive pressure ventilator which has positive pressure in the breathing circuit during inspiration; set to trigger bolus during inspiration) (para. 0086); and a controller (60) in communication with the one or more pairs of electrodes (para. 0069), the controller being configured to receive one or more of inspiratory volume information, an oxygen concentration in the inspiratory gas, and triggering information (as the patient breathes in) from the device to control the timing of the series of electric arcs to control a concentration of nitric oxide in the inspiratory stream (determine right frequency or pulse duration to control nitric oxide delivery) (para. 0086 and 0069).  
Montgomery discloses that the NO applicator can be connected to a ventilator (para. 0086), but does not specifically disclose the controller is in communication to a device that controls flow of the inspiratory gas stream and that receives inspiratory volume information, oxygen concentration in the inspiratory gas and triggering information for controlling delivery of NO gas.
However, Stenzler teaches a device (ventilator 6; col. 7, lines 45-35; see also FIG. 1) that controls flow of a inspiratory gas stream that comprises a controller which receives one or more inspiratory volume information, oxygen concentration in the inspiratory gas (device can include an optional gas monitor; for determining concentration of gases in the inspiratory limb - col. 17, lines 15-25), and triggering information (inspiration flow profile sensor) (col. 15, lines 45-60) for controlling delivery of NO gas (measuring onset of inspiration, preprogrammed flow profiles of oxygen containing gas and NO containing gas then delivered to patient) (col. 16, lines 5-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Montgomery to  utilize information being provided by the ventilator as taught by Stenzler in order to synchronize the delivery of NO gas with the inspiration of the patient and to also provide the correct amount of NO gas.

Regarding claim 49, the modified apparatus of Montgomery discloses the device that controls flow of the inspiratory stream is in the form of an inspiratory limb of a ventilation device (inspiratory limb 8) (Stenzler, col. 9, lines 40-55). 
Regarding claim 50, the modified apparatus of Montgomery discloses wherein the device that controls flow of the inspiratory stream is in the form of a ventilation device for delivering a flow of a medical gas to the patient that includes the flow of the product gas (ventilator 6 -- which controls flow and is providing medical gas to patient )(col. 7, lines 45-55 of Stenzler).  
Regarding claim 52, the modified apparatus of Montgomery discloses the device is configured to transmit one or more of the inspiratory volume information, oxygen concentration in the inspiratory gas, and the triggering signal to the controller using wired communication (via signal line 50) (Stenzler, col. 13, lines 50-60).
Regarding claims 53 and 64, the modified apparatus of Montgomery discloses a sensor configured to measure one or more characteristics of the reactant gas or the product gas (gas concentration data  of the measured gas in the inspiratory limb) (col. 13, lines 45-50).
Regarding claim 54, the modified apparatus of Montgomery discloses the controller is in communication with the sensor to provide information to the controller relating to the reactant gas or the product gas (via signal line 50) (Stenzler, col. 13, lines 50-60).
Regarding claims  58 and 62, the modified apparatus of Montgomery discloses the triggering signal is related to inspiration by the patient (para. 0086, Montgomery).
Regarding claim 59 and 63, the modified apparatus of Montgomery discloses the triggering signal includes at least one of an inspiratory volume, inspired gas oxygen level, and timing of inspiration (each time the pressure trigger sensor is activated the bolus of gas containing desired set of NO is delivered) (para. 0086, Montgomery).
Regarding claim 60, the modified apparatus of Montgomery discloses the one or more pairs of electrodes include a noble metal (see para. 0066 of Montgomery).  
Regarding claims 66 and 68, the modified apparatus of Montgomery also discloses the same method steps as claimed since the claims are recited only in step form as related to the controller as rejected in claim 48 and 61 above (see rejection to claim 48 and 61 above).

Claim 51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Montgomery (2014/0251787) in view of Stenzler (6,581,599) as applied to claim 48 above, and in further view of Rice et al. (2007/0265877).
Regarding claim 51, the modified device of Montgomery discloses that the device is configured to transmit one or more of the inspiratory volume information, oxygen concentration in the inspiratory gas, and the triggering signal to the controller (device can include an optional gas monitor; for determining concentration of gases in the inspiratory limb - col. 17, lines 15-25), and triggering information (inspiration flow profile sensor) (col. 15, lines 45-60), but does not specifically disclose using wireless communication.  
However, Rice teaches a ventilation system comprising sensors for determining sensors for determining concentration of oxygen in an inspiratory gas being wirelessly (para. 0061).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the controller of the modified apparatus of Montgomery to communicate wirelessly as taught by Rice in order to reduce the need for wired connection to keep a tidy environment for the user and the patient.

Allowable Subject Matter
Claim 55-57, 65, and 67 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zapol (5,396,882) discloses the controlling of an electrical spark based on one or more characteristic of a product gas or reactant gas. Flanagan et al. (9,795,756), Flanagan et al.(8,770,199), and Figley (6,668,828) discloses a nitric oxide delivery device delivering pulses of NO gas based upon a triggering event and synchronization with the inhalation cycle of the patient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246. The examiner can normally be reached Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL TSAI
Primary Examiner
Art Unit 3619



/MICHAEL J TSAI/Primary Examiner, Art Unit 3619